Exhibit 10.33

 

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Vignette Corporation (the “Corporation”):

 

Name of Optionee:    [                    ]* Total Number of Shares:   
[                    ]* Type of Option:    Nonstatutory Stock Option Exercise
Price Per Share:    $[            ]* Date of Grant:    [                    ]*
Vesting Commencement Date:    [                    ]* Vesting Schedule:   
[                    ]* Expiration Date:   

[                    ]*

This option expires earlier if your Service terminates earlier, as described in
the Stock Option Agreement.

 

{* The specific terms of the award are determined on the date of grant by a
Committee of the Board of Directors as prescribed by the Corporation’s 1999
Equity Incentive Plan. Although the exact vesting rate of the Vesting Schedule
is subject to the discretion of a Committee of the Board of Directors, a typical
vesting schedule may stipulate one of the following timetables:

 

  •   Option becomes exercisable with respect to the first 25% of the Shares
subject to the option when the optionee completes twelve (12) months of
continuous Service from the Vesting Commencement Date. Thereafter an additional
6.25% of the Shares subject to the option become exercisable when the optionee
completes each quarter of continuous Service.

 

  •   Option becomes exercisable with respect to the first 16.667% of the Shares
subject to the option when the optionee completes six (6) months of continuous
Service from the Vesting Commencement Date. Thereafter an additional 8.333% of
the Shares subject to the option become exercisable when the optionee completes
each quarter of continuous Service.

 

  •   Option becomes exercisable with respect to the first 33.33% of the Shares
subject to the option when the optionee completes twelve (12) months of
continuous Service from the Vesting Commencement Date. Thereafter an additional
33.33% of the Shares subject to the option become exercisable when the optionee
completes each year of continuous Service.

 

  •   Option becomes 100% exercisable with respect to all the Shares subject to
the option when the optionee completes twelve (12) months of continuous Service
from the Vesting Commencement Date.}

 

You and the Corporation agree that this option is granted under and governed by
the terms and conditions of the 1999 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement; the Stock Option Agreement is attached to and made a
part of this document.

 

You further agree that the Corporation may deliver by email all documents
relating to the Plan or this option (including, without limitation, prospectuses
required by the Securities and Exchange Commission)

 



--------------------------------------------------------------------------------

and all other documents that the Corporation is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements). You also agree that the Corporation may deliver these documents by
posting them on a web site maintained by the Corporation or by a third party
under contract with the Corporation. If the Corporation posts these documents on
a web site, it will notify you by email.

 

OPTIONEE:       VIGNETTE CORPORATION         By:                

Title:

   

 

2



--------------------------------------------------------------------------------

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment   This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting  

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if either of
the following events occurs:

 

•      Your Service (as defined below) terminates because of death, or

 

•      The Corporation is subject to a “Change in Control” (as defined in the
Plan) before your Service terminates, and you are subject to an “Involuntary
Termination” (as defined in the Plan) within 18 months after the Change in
Control.

 

This option will in no event become exercisable for additional shares after your
service as an employee, consultant or outside director of the Corporation or a
parent or subsidiary of the Corporation (“Service”) has terminated for any
reason. It is intended that the exercise schedule for this option is
commensurate with a full-time work schedule. For possible adjustments that may
be made by the Corporation, see the Section below entitled “Leaves of Absence
and Part-Time Work.”

Term   This option expires in any event at the close of business at Corporation
headquarters on the day before the «insert number» anniversary of the Date of
Grant, as shown in the Notice of Stock Option Grant. (It will expire earlier if
your Service terminates, as described below.) Regular Termination   If your
Service terminates for any reason except death, Misconduct or Permanent
Disability, then this option will expire at the close of business at Corporation
headquarters on the date three (3) months after your termination date. The
Corporation determines when your Service terminates for this purpose. Death   If
you die while this option is outstanding, then this option will expire at the
close of business at Corporation headquarters on the date 12 months after the
date of death.

 

3



--------------------------------------------------------------------------------

Disability  

If your Service terminates because of your Permanent Disability, then this
option will expire at the close of business at Corporation headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “Permanent Disability” means that you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

Leaves of Absence and Part-Time Work  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Corporation in writing. Your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then any unvested shares subject to this option shall not become
exercisable and Vesting will be suspended during the leave to the extent
provided for in the Corporation’s leave policy. Upon your return to active work,
vesting will resume; however, unless otherwise provided in the Corporation’s
leave policy, you will not receive credit for any vesting during the period of
your leave.

 

If you and the Corporation agree to a reduction in your scheduled work hours,
then the Corporation reserves the right to modify the rate at which this option
becomes exercisable or vests, so that the rate of vesting is commensurate with
your reduced work schedule. Any such adjustment shall be consistent with the
Corporation’s policies for part-time or reduced work schedules or shall be
pursuant to the terms of an agreement between you and the Corporation pertaining
to your reduced work schedule.

 

The Corporation shall not be required to adjust the exercise or vesting schedule
of any option pursuant to this subsection.

Misconduct   If your Service terminates for Misconduct, then this option will
terminate immediately and cease to be outstanding. “Misconduct” includes fraud,
embezzlement, dishonesty or any unauthorized use or disclosure of confidential
information or trade secrets of the Corporation or any parent or subsidiary or
any other intentional misconduct adversely affecting the business or affairs of
the Corporation or a parent or subsidiary of the Corporation.

 

4



--------------------------------------------------------------------------------

Restrictions on Exercise   The Corporation will not permit you to exercise this
option if the issuance of shares at that time would violate any law, regulation
or corporate policy. Notice of Exercise  

When you wish to exercise this option, you must notify the Corporation by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase. Your notice must also
specify how your shares should be registered. The notice will be effective when
the Corporation receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Corporation’s satisfaction that he or she is entitled to do so.
Furthermore, in no event shall the Corporation’s request for satisfactory
documentation extend the Option’s expiration date beyond the time period
specified in the above section entitled “Death”.

Form of Payment  

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Corporation stock that you own, along with any
forms needed to effect a transfer of those shares to the Corporation. The value
of the shares, determined as of the effective date of the option exercise, will
be applied to the option exercise price. Instead of surrendering shares of
Corporation stock, you may attest to the ownership of those shares on a form
provided by the Corporation and have the same number of shares subtracted from
the option shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Corporation stock in payment of the exercise price
if your action would cause the Corporation to recognize compensation expense (or
additional compensation expense) with respect to this option for financial
reporting purposes.

 

•      Irrevocable directions to a securities broker approved by the Corporation
to sell all or part of your option shares and to deliver to the Corporation from
the sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Corporation. However, payment pursuant to this procedure
shall not be permitted if such payment would violate applicable law or a policy
of the Corporation.

 

5



--------------------------------------------------------------------------------

   

•      Irrevocable directions to a securities broker or lender approved by the
Corporation to pledge option shares as security for a loan and to deliver to the
Corporation from the loan proceeds an amount sufficient to pay the option
exercise price and any withholding taxes. The directions must be given by
signing a special “Notice of Exercise” form provided by the Corporation.
However, payment pursuant to this procedure shall not be permitted if such
payment would violate applicable law or a policy of the Corporation.

Withholding Taxes and Stock Withholding   You will not be allowed to exercise
this option unless you make arrangements acceptable to the Corporation to pay
any withholding taxes that may be due as a result of the option exercise. With
the Corporation’s consent, these arrangements may include withholding shares of
Corporation stock that otherwise would be issued to you when you exercise this
option. The value of these shares, determined as of the effective date of the
option exercise, will be applied to the withholding taxes. Restrictions on
Resale   You agree not to sell any option shares at a time when applicable laws,
regulations, Corporation trading policies (including the Corporation’s Insider
Trading Policy, a copy of which can be found on the Corporation’s intranet) or
an agreement between the Corporation and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Corporation may specify.
Transfer of Option   In general, only you may exercise this option prior to your
death. You may not transfer or assign this option, except as provided below. For
instance, you may not sell this option or use it as security for a loan. If you
attempt to do any of these things, this option will immediately become invalid.
You may, however, dispose of this option in your will or in a beneficiary
designation.    

Regardless of any marital property settlement agreement, the Corporation is not
obligated to honor a notice of exercise from your former spouse, nor is the
Corporation obligated to recognize your former spouse’s interest in your option
in any other way.

 

If another person wants to exercise this option after it has been transferred to
him or her, including a transfer upon your death, that person must prove to the
Corporation’s satisfaction that he or she is entitled to exercise this option.
That person must also complete the proper “Notice of Exercise” form (as
described above) and pay the exercise price (as described below).

 

6



--------------------------------------------------------------------------------

Retention Rights   Your option or this Agreement does not give you the right to
be retained by the Corporation or a subsidiary of the Corporation in any
capacity. The Corporation and its subsidiaries reserve the right to terminate
your Service at any time, with or without cause. Stockholder Rights   You, or
your estate or heirs, have no rights as a stockholder of the Corporation until
you have exercised this option by giving the required notice to the Corporation
and paying the exercise price. No adjustments are made for dividends or other
rights if the applicable record date occurs before you exercise this option,
except as described in the Plan. Adjustments   In the event of a stock split, a
stock dividend or a similar change in Corporation stock, the number of shares
covered by this option and the exercise price per share may be adjusted pursuant
to the Plan. Applicable Law   This Agreement will be interpreted and enforced
with respect to issues of contract law under the laws of the State of Texas and
with respect to issues of corporation law under the laws of the State of
Delaware. The Plan and Other Agreements  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Corporation’s intranet or by request to the Finance
Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7